
	
		I
		112th CONGRESS
		1st Session
		H. R. 1885
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Cole,
			 Mrs. Blackburn,
			 Mr. Boren,
			 Mr. Bartlett,
			 Mr. Carter,
			 Mr. Gallegly, and
			 Mr. Benishek) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To require that State and local pretrial services
		  agencies receiving Federal financial assistance report to the Department of
		  Justice on defendants released by such agencies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Citizens Right to Know Act of
			 2011.
		2.Reporting
			 Requirements
			(a)Monthly report
			 on agency operationsNot
			 later than the last day of each month, a State or local pretrial services
			 agency that receives Federal financial assistance shall submit to the Attorney
			 General a report that includes the following:
				(1)The number of
			 individuals reviewed for pretrial release by that agency during the reporting
			 period.
				(2)The number of indigent individuals reviewed
			 for pretrial release by that agency during the reporting period.
				(3)The number of individuals assigned to
			 pretrial services by that agency during the reporting period, and the name of
			 each such individual.
				(4)The number of indigent individuals accepted
			 into a pretrial release program by that agency during the reporting period, and
			 the name of each such individual.
				(5)A list of each charge filed against each
			 individual accepted into a pretrial release program by that agency during the
			 reporting period.
				(6)A list of all prior criminal convictions of
			 each individual accepted into a pretrial release program by that agency during
			 the reporting period.
				(7)A list of the court appearances required of
			 each individual accepted into a pretrial release program by that agency during
			 the reporting period.
				(8)A list of each instance during the
			 reporting period on which an individual accepted into a pretrial release
			 program by that agency failed to appear at a scheduled court appearance.
				(9)A list of all warrants issued or arrests
			 made during the reporting period of each individual accepted into a pretrial
			 release program by that agency.
				(b)Annual report on
			 agency budgetNot later than
			 the last day of the fiscal year in which this Act is enacted, and annually
			 thereafter, a State or local pretrial services agency that receives Federal
			 financial assistance shall submit to the Attorney General a report that
			 contains information on that agency’s budget for that year.
			3.DefinitionsIn this Act:
			(1)The term State or local pretrial
			 services agency means any government entity which provides pretrial
			 services or any private non-profit entity contracted with to do the
			 same.
			(2)The term
			 Federal financial assistance has the meaning given such term in
			 section 7501(a)(5) of title 31, United States Code.
			
